UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2008 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA QUARTER:03 YEAR:2008 GRUPO TELEVISA, S.A.B. BALANCE SHEETS AS OF SEPTEMBER 30,2008 AND 2007 (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s01 TOTAL ASSETS 101,168,667 100 78,738,412 100 s02 CURRENT ASSETS 51,097,446 51 38,287,748 49 s03 CASH AND SHORT-TERM INVESTMENTS 33,312,674 33 24,702,992 31 s04 ACCOUNTS AND NOTES RECEIVABLE (NET) 8,867,586 9 6,557,522 8 s05 OTHER ACCOUNTS AND NOTES RECEIVABLE (NET) 2,688,317 3 2,202,052 3 s06 INVENTORIES 5,104,294 5 3,904,327 5 s07 OTHER CURRENT ASSETS 1,124,575 1 920,855 1 s08 LONG-TERM ASSETS 3,487,960 3 8,183,543 10 s09 ACCOUNTS AND NOTES RECEIVABLE (NET) 0 0 0 0 s10 INVESTMENT IN SHARES OF NON-CONSOLIDATED SUBSIDIARIES AND ASSOCIATES 2,388,943 2 2,141,328 3 s11 OTHER INVESTMENTS 1,099,017 1 6,042,215 8 s12 PROPERTY, PLANT AND EQUIPMENT (NET) 29,108,030 29 21,859,489 28 s13 LAND AND BUILDINGS 15,567,889 15 14,660,723 19 s14 MACHINERY AND INDUSTRIAL EQUIPMENT 34,632,413 34 24,033,286 31 s15 OTHER EQUIPMENT 4,861,774 5 3,701,961 5 s16 ACCUMULATED DEPRECIATION 27,491,956 27 22,028,162 28 s17 CONSTRUCTION IN PROGRESS 1,537,910 2 1,491,681 2 s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) 11,516,268 11 6,666,570 8 s19 OTHER ASSETS 5,958,963 6 3,741,062 5 s20 TOTAL LIABILITIES 57,275,631 100 41,654,628 100 s21 CURRENT LIABILITIES 9,834,345 17 7,146,436 17 s22 SUPPLIERS 5,351,194 9 3,625,078 9 s23 BANK LOANS 1,173,287 2 494,569 1 s24 STOCK MARKET LOANS 0 0 0 - s103 OTHER LOANS WITH COST 106,612 0 96,428 0 s25 TAXES PAYABLE 617,585 1 576,562 1 s26 OTHER CURRENT LIABILITIES WITHOUT COST 2,585,667 5 2,353,799 6 s27 LONG-TERM LIABILITIES 32,050,554 56 23,353,922 56 s28 BANK LOANS 8,583,075 15 6,801,480 16 s29 STOCK MARKET LOANS 22,511,892 39 15,475,207 37 s30 OTHER LOANS WITH COST 955,587 2 1,077,235 3 s31 DEFERRED LIABILITIES 10,378,912 18 9,125,462 22 s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST 5,011,820 9 2,028,808 5 s33 STOCKHOLDERS' EQUITY 43,893,036 100 37,083,784 100 s34 MINORITY INTEREST 5,134,554 12 2,329,426 6 s35 MAJORITY INTEREST 38,758,482 88 34,754,358 94 s36 CONTRIBUTED CAPITAL 14,608,894 33 14,815,514 40 s79 CAPITAL STOCK 10,060,950 23 10,267,570 28 s39 PREMIUM ONISSUANCE OF SHARES 4,547,944 10 4,547,944 12 s40 CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES 0 0 0 0 s41 EARNED CAPITAL 24,149,588 55 19,938,844 54 s42 RETAINED EARNINGS AND CAPITAL RESERVES 29,230,968 67 32,837,065 89 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT 191,173 0 (5,642,892) (15) s80 SHARES REPURCHASED (5,272,553) (12) (7,255,329) (20) BALANCE SHEETS BREAKDOWN OF MAIN CONCEPTS CONSOLIDATED (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s03 CASH AND SHORT-TERM INVESTMENTS 33,312,674 100 24,702,992 100 s46 CASH 32,124,134 96 649,771 3 s47 SHORT-TERM INVESTMENTS 1,188,540.0 4 24,053,221 97 s07 OTHER CURRENT ASSETS 1,124,575 100 920,855 100 s81 DERIVATIVE FINANCIAL INSTRUMENTS 0 0 0 0 s82 DISCONTINUED OPERATIONS 0 0 0 0 s83 OTHER 1,124,575 100 920,855 100 s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) 11,516,268 100 6,666,570 100 s48 DEFERRED EXPENSES (NET) 4,384,742 38 3,587,793 54 s49 GOODWILL 7,131,526 62 3,078,777 46 s51 OTHER 0 0 0 0 s19 OTHER ASSETS 5,958,963 100 3,741,062 100 s85 DERIVATIVE FINANCIAL INSTRUMENTS 0 0 0 0 s50 DEFERRED TAXES 0 0 0 0 s104 BENEFITS TO EMPLOYEES 0 0 0 0 s86 DISCONTINUED OPERATIONS 0 0 0 0 s87 OTHER 5,958,963 100 3,741,062 100 s21 CURRENT LIABILITIES 9,834,345 100 7,146,436 100 s52 FOREIGN CURRENCY LIABILITIES 3,360,996 34 2,499,898 35 s53 MEXICAN PESOS LIABILITIES 6,473,349 66 4,646,538 65 s26 OTHER CURRENT LIABILITIES WITHOUT COST 2,585,667 100 2,353,799 100 s88 DERIVATIVE FINANCIAL INSTRUMENTS 116,007 4 201,036 9 s89 ACCRUED INTEREST 403,777 16 216,205 9 s68 PROVISIONS 0 0 0 0 s90 DISCONTINUED OPERATIONS 0 0 0 0 s58 OTHER CURRENT LIABILITIES 1,578,869 61 1,585,234 67 s105 BENEFITS TO EMPLOYEES 487,014 19 351,324 15 s27 LONG-TERM LIABILITIES 32,050,554 100 23,353,922 100 s59 FOREIGN CURRENCY LIABILITIES 22,050,554 69 12,022,261 51 s60 MEXICAN PESOS LIABILITIES 10,000,000 31 11,331,661 49 s31 DEFERRED LIABILITIES 10,378,912 100 9,125,462 100 s65 NEGATIVE GOODWILL 0 0 0 0 s67 OTHER 10,378,912 100 9,125,462 100 s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST 5,011,820 100 2,028,808 100 s66 DEFERRED TAXES 1,338,382 27 1,243,590 61 s91 OTHER LIABILITIES IN RESPECT OF SOCIALINSURANCE 241,058 5 316,394 16 s92 DISCONTINUED OPERATIONS 0 0 0 0 s69 OTHER LIABILITIES 3,432,380 68 468,824 23 s79 CAPITAL STOCK 10,060,950 100 10,267,570 100 s37 CAPITAL STOCK (NOMINAL) 2,378,506 24 2,427,353 24 s38 RESTATEMENT OF CAPITAL STOCK 7,682,444 76 7,840,217 76 s42 RETAINED EARNINGS AND CAPITAL RESERVES 29,230,968 100 32,837,065 100 s93 LEGAL RESERVE 2,135,423 7 2,135,423 7 s43 RESERVE FOR REPURCHASE OF SHARES 0 0 1,240,869 4 s94 OTHER RESERVES 0 0 0 0 s95 RETAINED EARNINGS 22,134,250 76 24,212,862 74 s45 NET INCOME FOR THE YEAR 4,961,295 17 5,247,911 16 s44 OTHER ACCUMULATED COMPREHENSIVE RESULTS 191,173 100 (5,642,892) 100 s70 ACCUMULATED MONETARY RESULTS 0 0 (35,186) 1 s71 RESULTS FROM HOLDING NON-MONETARY ASSETS 0 0 (2,527,907) 45 s96 CUMULATIVE RESULTS FROM FOREIGN CURRENCY TRANSLATION (1,380,921) (722) (1,408,624) 25 s97 CUMULATIVE RESULTS FROM DERIVATIVE FINANCIAL INSTRUMENTS 0 0 0 0 s98 CUMULATIVE EFFECTS OF DEFERRED INCOME TAXES 0 0 (3,224,437) 57 s100 OTHER 1,572,094 822 1,553,262 (28) BALANCE SHEETS OTHER CONCEPTS CONSOLIDATED (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount Amount s72 WORKING CAPITAL 41,263,101 31,141,312 s73 PENSIONSAND SENIORITY PREMIUMS 1,552,738 1,659,824 s74 EXECUTIVES (*) 40 33 s75 EMPLOYEES (*) 21,911 17,266 s76 WORKERS (*) 0 0 s77 OUTSTANDING SHARES (*) 328,536,674,076 331,525,116,741 s78 REPURCHASED SHARES (*) 19,426,338,555 23,583,963,390 s101 RESTRICTED CASH 0 0 s102 NET DEBT OF NON CONSOLIDATED COMPANIES 1,208,206 375,698 (*) THESE CONCEPTS ARE STATED IN UNITS. STATEMENTS OF INCOME FROM JANUARY1 TO SEPTEMBER 30, 2 CONSOLIDATED (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES 33,500,680 100 29,154,103 100 r02 COST OF SALES 17,787,766 53 14,805,985 51 r03 GROSS PROFIT 15,712,914 47 14,348,118 49 r04 GENERAL EXPENSES 5,343,969 16 4,470,657 15 r05 INCOME (LOSS) AFTER GENERAL EXPENSES 10,368,945 31 9,877,461 34 r08 OTHER INCOME AND (EXPENSE), NET (614,072) (2) (829,606) (3) r06 INTEGRAL RESULT OF FINANCING (1,330,469) (4) (99,082) (0) r12 EQUITYIN NET INCOME OF NON-CONSOLIDATEDSUBSIDIARIES AND ASSOCIATES (436,780) (1) (523,108) (2) r48 NON-ORDINARY ITEMS 0 0 0 0 r09 INCOME BEFORE INCOME TAXES 7,987,624 24 8,425,665 29 r10 INCOME TAXES 2,217,183 7 2,446,261 8 r11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 5,770,441 17 5,979,404 21 r14 DISCONTINUED OPERATIONS 0 0 0 0 r18 NET CONSOLIDATED INCOME 5,770,441 17 5,979,404 21 r19 NET INCOME OF MINORITY INTEREST 809,146 2 731,493 3 r20 NET INCOME OF MAJORITY INTEREST 4,961,295 15 5,247,911 18 STATEMENTS OF INCOME BREAKDOWN OF MAIN CONCEPTS CONSOLIDATED (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES 33,500,680 100 29,154,103 100 r21 DOMESTIC 28,863,280 86 25,536,462 88 r22 FOREIGN 4,637,400 14 3,617,641 12 r23 TRANSLATED INTO DOLLARS (***) 423,952 1 326,109 1 r08 OTHER INCOME AND (EXPENSE), NET (614,072) 100 (829,606) 100 r49 OTHER INCOME AND (EXPENSE), NET (611,639) 100 (827,533) 100 r34 EMPLOYEES' PROFIT SHARING, CURRENT 2,433 (0) 2,073 (0) r35 EMPLOYEES' PROFIT SHARING, DEFERRED 0 0 0 0 r06 INTEGRAL RESULT OF FINANCING (1,330,469) 100 (99,082) 100 r24 INTEREST EXPENSE 1,972,874 (148) 1,462,790 (1,476) r42 GAIN (LOSS) ON RESTATEMENT OF UDI'S 0 0 (13,034) 13 r45 OTHER FINANCE COSTS 0 0 0 0 r26 INTEREST INCOME 1,085,856 (82) 1,314,542 (1,327) r46 OTHER FINANCIAL PRODUCTS 0 0 0 0 r25 FOREIGN EXCHANGE GAIN (LOSS), NET (443,451) 33 231,191 (233) r28 RESULTS FROM MONETARY POSITION 0 0 (168,991) 171 r10 INCOME TAXES 2,217,183 100 2,446,261 100 r32 INCOME TAX, CURRENT 2,551,922 115 2,794,900 114 r33 INCOME TAX, DEFERRED (334,739) (15) (348,639) (14) (***) FIGURES IN THOUSANDS OF U.S.
